DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald J. Featherstone on 2/24/2022.
The application has been amended as follows: 

In claim 36, the phrase “The article of claim 23” is rewritten as --The article of claim 35--.

 Allowable Subject Matter
Claims 23-37, 39, and 41-44 are allowed.
The following is an examiner’s statement of reasons for allowance: Van Dijsseldonk et al. [US 2004/0202898] teaches in Fig. 6 a mechanical attachment region (11) coupled to the transitional interface portion (31 and 32) and arranged such that the optical component and the 
Pascall et al. [US 2021/0026132] teaches in Fig. 3 a mechanical attachment region (306) coupled to the transitional interface portion (304) and arranged such that the optical component and the mechanical attachment region sandwich the transitional interface portion in a stacked manner and such that the mechanical attachment region does not extend closer to the optical surface (208) than the transitional interface portion. The lattice structure is not formed on the optical surface of the optical component and the mounting structure and the transitional interface portion are not configured to permit light to pass through them to impinge the optical surface of the optical component.
Bowering et al. [US 8,598,549] teaches a transitional interface portion having a lattice structure formed on the optical surface of the optical element at a brazing interface (see col. 10 lines 21-34)
The previously cited prior art fails to teach the entirety of “a transitional interface portion having a lattice structure formed on the optical surface of the optical component, and a mechanical attachment region coupled to the transitional interface portion and arranged such that the optical component and the mechanical attachment region sandwich the transitional interface portion in a stacked manner and such that the mechanical attachment region does not extend closer to the optical surface than the transitional interface portion, and wherein the mounting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759